Title: Report on Exports for the Year Ending September 30, 1792, and the Import and Tonnage Duties to December 31, 1791, 27 February 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives


Treasury DepartmentFebruary 27th. 1793[Communicated on February 27, 1793]
[To the Speaker of the House of Representatives]
Sir
I have the honor to transmit to you an abstract of the goods wares and merchandize exported from the United States during one year, ending on the 30th day of September last, and exhibiting the precise quantity of each article thereof exported from each State. Also two returns of impost and tonnage to the end of the year 1791. A part of the necessary documents, for the year 1792 have not yet been received from the Custom houses.
I have the honor to be with   perfect respect   Sir your most obedient and   very humble servant
Alexr. Hamilton,Secy of the Treasury.
To the Speaker of House ofRepresentatives of the United States.
